Judgment in favor of defendant dismissing the complaint, unanimously reversed, on the law, and a new trial ordered, with $50 costs to abide the event. While plaintiff’s claim is a dubious one at best, it was error for the court over objection to permit the intern to. read the *839history nota in the .hospital record which stated “ that the patient was essentially well until four hours prior to admission and the patient slipped in an elevator." Plaintiff Sixta G andino claimed that she talked to the intern through an interpreter. If this be the fact, the intern could only testify to what the interpreter said and this would be hearsay and inadmissible. (People v. Sing, 242 N. Y. 41.9; Seollo v. Dilbert Bros., 263 App. Div. 1016.) The error was further compounded when the court, on the basis of this testimony, charged that if the accident happened in the elevator the jury must find for defendant. Concur — Botein, P. J., Babin, McNally, Eager and Steuer, JJ.